        Case 2:20-cv-00060-GMB Document 1 Filed 01/13/20 Page 1 of 18                      FILED
                                                                                  2020 Jan-14 AM 07:56
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

THE LEARNING TREE, INC.                    §
                                           §
       Plaintiff,                          §
                                           §
v.                                         §                 Case No.:
                                           §
CITY OF HELENA,                            §
                                           §
       Defendant.                          §

                                COMPLAINT
                       (With Demand for Injunctive Relief)

                               I. INTRODUCTION.

      This Complaint is filed to ensure the rights of persons with disabilities to fair

and equitable housing, transportation, and quality of life as guaranteed by the Fair

Housing Amendment Act of 1988 (FHAA) (42 U.S.C. § 3601, et seq.) and the

Americans with Disabilities Act Amendment Act, Title II, as amended in 2008

(effective 2009) (ADAAA) (42 U.S.C. § 12201) More specifically, The Learning

Tree, Inc. challenges the intentional conduct of the City of Helena, Alabama in

denying the rights of children who have disabilities to live in a community

environment by “a refusal to make reasonable accommodations in rules, policies,

practices, or services, when such accommodations may be necessary to afford such

person equal opportunity to use and enjoy a dwelling.” 42 U.S.C. § 3604(f)(3)(B).

Further, the City of Helena is to be held liable for the deprivation of the rights of

                                          1
        Case 2:20-cv-00060-GMB Document 1 Filed 01/13/20 Page 2 of 18




children who have disabilities to equal protection of the law pursuant to the 14th

Amendment to the United States Constitution caused by employees of the City of

Helena carrying out a governmental policy or custom. 42 U.S.C. § 1983.

       The Plaintiff seeks redress in compensation for actual and punitive damages.

                        II. JURISDICTION AND VENUE.

       1.    This Court has jurisdiction pursuant to 42 U.S.C. § 3613, and 29 U.S.C.

§ 1331. This Court has the authority to enter a declaratory judgment pursuant to 28

U.S.C. § 2201(a). Venue is proper pursuant to 28 U.S.C. § 1391(b)(1).

                                   III. PARTIES.

Plaintiff

       2.    The Learning Tree, Inc. (The Learning Tree) is a nonprofit organization

incorporated in the state of Alabama in 1983. The purpose of The Learning Tree is

to provide educational, residential and support services for children and adolescents

with developmental disabilities, intellectual disabilities, and emotional and

behavioral disabilities (including children and adolescents who have autism). The

Learning Tree serves more than 600 children and adolescents from more than 30

counties from across the state of Alabama.

       3.    The Learning Tree provides the following services in Alabama: (a)

behavioral clinical services in Birmingham, Anniston, Montgomery, and Mobile; (b)

preschool services in Mobile, Auburn, and Jacksonville; (c) outreach and



                                         2
        Case 2:20-cv-00060-GMB Document 1 Filed 01/13/20 Page 3 of 18




consultation services to more than 75 public school districts; and, (d) residential

services in Jacksonville, Mobile, Tallasee, Piedmont, Pelham, and Helena.

      4.     The Learning Tree is a 501(c)(3) organization that provides, inter alia,

a community-based home environment in a residential setting to children and

adolescents who have significant disabilities and who require specific behavioral,

educational, and social and emotional interventions and training that they cannot

receive in their natural family environments. The Learning Tree has provided these

services in Alabama since 1983. There are currently 9-12 children on The Learning

Tree’s list awaiting residential placement.

      5.     The Learning Tree operates 34 residential homes. Each home has no

more than four (4) children, and more commonly just three (3), living in the home.

To facilitate and encourage a more normal community-based living environment the

homes are typically located in areas zoned R-1, residential.

      6.     The Learning Tree accepts residential placement referrals from the

Alabama Department of Mental Health (DMH), the Alabama Department of Human

Resources (DHR), the Alabama State Department of Education (ALSDE), and from

parents, physicians and psychologists.

      7.     In providing residential placements for children who have disabilities,

The Learning Tree must follow the rules and regulations of the Alabama Department

of Mental Health, the Alabama Department of Human Resources, and the state and



                                          3
        Case 2:20-cv-00060-GMB Document 1 Filed 01/13/20 Page 4 of 18




federal laws that have been created to protect and provide for individuals with

disabilities.

       8.       The corporate office for The Learning Tree is located in Tallasee,

Alabama. Dr. Marc Williams is the Director of The Learning Tree. See Exhibit A,

Affidavit of James Marcus Williams, Jr.

Defendant

       9.       The City of Helena, Alabama is a corporate body with the power to “sue

or be sued” in any Court of record pursuant to Code of Alabama § 11-40-1.

       10.      The City Attorney for the City of Helena prosecutes alleged zoning

violations.

                           IV. FACTUAL ALLEGATIONS.

       11.      The Plaintiff realleges and incorporates by reference the foregoing

paragraphs 1 – 10 with the same force and effect as if fully set out in specific detail

hereinbelow.

       12.      The Learning Tree residential home that is the subject of this lawsuit

(hereinafter referred to as “Pup Run Home”) was leased by The Learning Tree from

the individual property owner, Mr. Matthew Dohn. The address of the subject home

is 2231 Pup Run, Helena, Alabama 35080.

       13.      In preparation of opening the Pup Run Home for placement of eligible

children, The Learning Tree made modifications to the Pup Run Home to be



                                            4
           Case 2:20-cv-00060-GMB Document 1 Filed 01/13/20 Page 5 of 18




compliant with the requirements promulgated by DMH. Modifications were also

made for the Home to be compliant with the National Fire Protection Association

101 Life Safety Code.

         14.       The Pup Run Home is certified by the Alabama Department of Mental

Health (DMH) to provide residential services to no more than three (3) children.

         15.      There are currently three (3) children living at the Pup Run Home,

namely, T.H., C.C., and M.W.

         16.      The children who are residents of the Pup Run Home all meet the

criteria of the ADAAA1 and FHAA as having disabilities.2 All of the current

residents of the Pup Run Home have been diagnosed as having autism3 and

intellectual disabilities.4

         17.      The Pup Run Home is maintained with CPR and first aid trained staff.

Medical staff is also available on an as needed basis.

1
  The term “qualified individual with a disability” under the ADAAA means an individual with a disability who,
with or without reasonable modifications to rules, policies, or practices, the removal of architectural,
communication, or transportation barriers, or the provision of auxiliary aids and services, meets the
essential eligibility requirements for the receipt of services or the participation in programs or activities provided by
a public entity.

2
 The FHAA defines disability as: “a person who has a physical or mental impairment that substantially limits one or
more major life activity; a record of having such an impairment; or, being regarded as having such impairment.”

3
  Autism is defined as ““a developmental disability significantly affecting verbal and nonverbal communication and
social interaction, generally evident before age three, that adversely affects a child’s educational
performance.” Characteristics often associated with autism include: “engaging in repetitive activities and
stereotyped movements, resistance to environmental change or change in daily routines, and unusual responses to
sensory experiences.”
4
  Intellectual disability is defined as: “a disability characterized by significant limitations both
in intellectual functioning and in adaptive behavior that affect many everyday social and practical skills.”



                                                            5
        Case 2:20-cv-00060-GMB Document 1 Filed 01/13/20 Page 6 of 18




      18.    The Pup Run Home provides a compassionate environment for the

children. They are provided transportation to habilitation, recreational activities,

going grocery shopping, and eating out. They attend medical appointments. The

passenger vans are owned by The Learning Tree and were purchased with federal

grant money. It is necessary that vans and the personal cars of various staff members

park the vehicles on the Pup Run Home property.

      19.    The residential homes operated by The Learning Tree, including the

Pup Run Home, have staff that by their education, training, and experience are

equipped to provide the aforementioned services to the children in their care.

Supervision is provided 24 hours per day, seven days a week. The Pup Run Home

has professional and direct-care staff assigned over three (3) shifts.

Alleged Violations

      20.    In preparation for opening the Pup Run Home for residential

placements, Dr. Heather Jones, the Regional Director for the Birmingham region of

The Learning Tree, attempted to change the billing for the water service at the Pup

Run Home from the property owner, Mr. Dohn’s name to that of The Learning Tree.

The provision of the water service and the billing for the Pup Run Home is controlled

under the auspices of the Defendant. According to Dr. Jones, the request to change

the water billing to The Learning Tree was denied by City of Helena Director of

Building and Zoning because “using the Pup Run Home for a residential program



                                           6
        Case 2:20-cv-00060-GMB Document 1 Filed 01/13/20 Page 7 of 18




by The Learning Tree ‘is not a permitted use in a single-family zone.’” No offer was

made to make reasonable accommodations in rules, policies, practices, or services,

when such accommodations were necessary to afford the residents of the Pup Run

Home an equal opportunity to use and enjoy the Pup Run Home.

      21.    A subsequent telephone communication between the undersigned

Plaintiff’s attorney and City of Helena Director of Building and Zoning, Chad

Campbell, only served to reinforce the Defendant’s position that the Pup Run Home

is not a permitted use in a single-family zone. Mr. Campbell directed further

discussion of the Pup Run Home to the Defendant’s attorney, William Justice.

      22.    The Plaintiff’s Attorney explained to the Defendant’s attorney, Mr.

Justice, that there were statutory and caselaw provisions that would permit the Pup

Run Home in single-family residential zone. A subsequent email from Attorney

Justice stated, “The Helena officials have concluded not to allow the proposed group

home at 2231 Pup Run on the basis that it is not a permitted use in a single-family

residential zone.”

      23.    Retaliation and harassment. On or about the 31st day of July 2019, a

staff member of the Pup Run Home, Phillip Whatley, was served with a complaint

to appear in Helena Municipal Court on violations for (a) “doing business without a

license;” and, (b) “accessory bldg and structures.”




                                          7
        Case 2:20-cv-00060-GMB Document 1 Filed 01/13/20 Page 8 of 18




       24.      On the above-referenced date, Mr. Whatley was employed by The

Learning Tree and was serving as a supervisor of the Pup Run Home.

       25.      The Mr. Whatley’s assignment as supervisor at the Pup Run location

was made by the administrator of The Learning Tree.

       26.      The Learning Tree was the entity that leased the property at 2231 Pup

Run, Helena AL 35080 for the purpose of operating a group home for children with

disabilities.

       27.      Mr. Whatley was not involved in the selection of the location for the

group home nor was Mr. Whatley involved in choosing who, if anyone, would be

placed in the group home as a resident.

       28.      Mr. Whatley does not exercise any authority as an administrator within

The Learning Tree, Inc.

       29.      Mr. Whatley was not the proper party against whom the above-

referenced violations should be brought.

       30.      Those violations at the time of the filing of this complaint are pending.

       31.      The selective enforcement of the zoning ordinances by the Defendant

that is at issue constitutes an intentional targeting of The Learning Tree, Inc. and the

children who are served by The Learning Tree who have disabilities.

       32.      Damages. The Defendant’s actions have caused the Plaintiff and the

children who reside at the Pup Run Home harm by denying them the equitable



                                             8
        Case 2:20-cv-00060-GMB Document 1 Filed 01/13/20 Page 9 of 18




enjoyment of housing opportunities based on their disabilities by threatening the The

Learning Tree personnel with continued legal action.

        33.   The Defendant’s actions have caused the Plaintiff and these children

harm by denying them the equitable enjoyment of housing opportunities based on

their disabilities by and by threatening The Learning Tree with closing the Pup Run

Home.

      34.     The forced closing of the Pup Run Home would cause The Learning

Tree to lose income.

      35.     The defense of the legal action brought against The Learning Tree by

the Defendant and the filing of this action by The Learning Tree has caused The

Learning Tree to incur legal expenses, filing fees, and other reasonable costs.

                       V. VIOLATIONS UNDER THE FHAA.

      36.     The Plaintiff realleges and incorporates by reference the foregoing

paragraphs 1 - 35 hereinabove with the same force and effect as if fully set out in

specific detail hereinbelow.

      37.     The FHAA prohibits practices which restrict the housing choices of

person with disabilities or otherwise limits the opportunities of persons with

disabilities to live in the community. 42 U.S.C. § 3604(f)(3)(B).




                                          9
       Case 2:20-cv-00060-GMB Document 1 Filed 01/13/20 Page 10 of 18




      38.    The FHAA defines discrimination as “a refusal to make reasonable

accommodation in rules, policies, practices and services when accommodations are

necessary to afford such person equal opportunity to use and enjoy a dwelling.” Id.

      39.    The children who live in the Pup Run Home are all persons with

disabilities as that term is defined by the FHAA. 42 U.S.C. § 3602(h).

      40.    The Defendant has intentionally, and with willful, reckless, and callous

disregard, discriminated against the Plaintiff in violation of the FHAA. The

Defendant’s intent is to prohibit the Plaintiff from providing children with

disabilities the enjoyment of a home in a community-based residential area.

      41.    The Defendant’s personnel have intimidated, threatened, or

interfered with the Plaintiff’s personnel in the exercise or enjoyment of, or on

account of his having exercised or enjoyed, or on account of his having aided or

encouraged any other person in the exercise or enjoyment of, any right granted

or protected by the FHAA. 42 U.S.C. § 3617.

      42.    As a result of Defendant’s actions, the Plaintiff has suffered harm

including damages, humiliation, pain and suffering and violation of the potential

range of opportunities to live in the City of Helena residential community as enjoyed

by persons without disabilities.

      43.    The Defendant has subjected the Plaintiff to potential liability for

criminal violation under zoning ordinances of the City of Helena.


                                         10
Case 2:20-cv-00060-GMB Document 1 Filed 01/13/20 Page 11 of 18




        VI. PRAYER FOR RELIEF UNDER THE FHAA.

(A)   Enter a declaratory judgment that Defendant’s actions are in

      violation of the FHAA.

(B)   Issue a preliminary and permanent injunction enjoining the

      Defendant from denying the Plaintiff its rights under the

      FHAA including enjoining the Defendant from taking any

      action to enforce the zoning ordinance that would prohibit the

      Defendant from having a residential home for children who

      have disabilities in a single-family zone.

(C)   Award such preventive relief, including a temporary or

      permanent injunction, restraining order, or other order against

      the Defendant responsible for a violation of the Defendant as

      is necessary to assure the full enjoyment of the rights granted

      by the FHAA.

(D)   Issue a temporary and permanent injunction enjoining the

      Defendant, its personnel, or anyone it should so direct from

      coercing, intimidating, threatening, or in any manner

      interfering with persons in the exercise of or enjoyment of, or

      on account of their having exercised of any right granted or

      protected by the FHAA.



                                 11
       Case 2:20-cv-00060-GMB Document 1 Filed 01/13/20 Page 12 of 18




      (E)     Direct the Defendant to amend its zoning code to create a

              process for requesting reasonable accommodations or

              modifications from the zoning code on the basis of disability.

              Further direct the Defendant that it shall not impose any fees

              or costs for requesting a reasonable accommodation or

              modification, or otherwise retaliate against any qualified

              person, or anyone who acts on behalf of any qualified person.

      (F)     Grant the Plaintiff its actual and punitive damages, including

              the cost of bringing this action.

      (G)     Grant all other such relief as may be required by law or equity.

                VII. VIOLATION OF TITLE II OF THE ADAAA.

      44.    The Plaintiff realleges and incorporates by reference the foregoing

paragraphs 1 - 43 hereinabove with the same force and effect as if fully set out in

specific detail hereinbelow.

      45.    The children who reside in the Pup Run Home are persons with

disabilities as defined by the ADAAA. 42 U.S.C. § 12131(2). The Learning Tree is

a program that is associated with and cares for children who have disabilities.

      46.    The Defendant meets the definition of a public entity. 42

U.S.C.12131(1)(A).




                                         12
       Case 2:20-cv-00060-GMB Document 1 Filed 01/13/20 Page 13 of 18




      47.    The Defendant has intentionally, and with malicious, callous, and

willful disregard engaged in discriminatory actions against the Plaintiff in violation

of Title II of the ADAAA when, as public entities, they subjected the Plaintiff and

the children in its care to discrimination. 42 U.S.C. § 12132. Specifically, the

provision provides “no qualified individual with a disability shall, by reason of

such disability, be excluded from participation in or be denied the benefits of

the services, programs, or   activities   of   a public   entity, or   be   subjected

to discrimination by any such entity.”

      48.    The Defendant has utilized its zoning ordinance to limit the

opportunities that the children under the care of the Plaintiff have to live in a

community-based residential environment.

      49.    As a result of the Defendant’s discrimination, the Plaintiff has suffered

the following harm and damages: humiliation, pain and suffering and violation of

the range of opportunities to live in and enjoy a community-based residential

environment like persons who do not have disabilities.

      50.    Additionally, the Defendant has subjected the Plaintiff to potential

liability for criminal violations under the Defendant’s zoning ordinance.




                                          13
Case 2:20-cv-00060-GMB Document 1 Filed 01/13/20 Page 14 of 18




      VIII. PRAYER FOR RELIEF UNDER THE ADAAA.

(A)     Enter a declaratory judgment that the Defendant’s actions are

        in violation of Title II of the ADAAA, including a declaration

        that the Plaintiff is not subject to the “single family” zoning

        ordinance.

(B)     Enter a preliminary and permanent injunction enjoining the

        Defendant from denying the Plaintiff its rights under Title II

        of the ADAAA, including enjoining the Defendant from

        taking any action to enforce the “single-family” zoning

        ordinance.

(C)     Grant a preliminary and permanent injunction enjoining the

        Defendant from interfering in any discriminatory manner in

        the operation of the home or transport to or from the Pup Run

        Home.

(D)     Issue a temporary and permanent injunction enjoining the

        Defendant, its personnel, or anyone it should so direct from

        coercing, intimidating, threatening, or in any manner

        interfering with persons in the exercise of or enjoyment of, or




                                 14
       Case 2:20-cv-00060-GMB Document 1 Filed 01/13/20 Page 15 of 18




                on account of their having exercised of any right granted or

                protected by the ADAAA.

       (E)      Direct the Defendant to amend its zoning code to create a

                process for requesting reasonable accommodations or

                modifications from the zoning code on the basis of disability.

                Further direct the Defendant that it shall not impose any fees

                or costs for requesting a reasonable accommodation or

                modification, or otherwise retaliate against any qualified

                person, or anyone who acts on behalf of any qualified person.

       (F)      Grant the Plaintiff its actual and punitive damages, including

                the cost of bringing this action.

       (G)      Grant all other such relief as may be required by law or

                equity.

              IX. VIOLATIONS UNDER THE 14TH AMENDMENT.

      51.    The Plaintiff realleges and incorporates by reference the foregoing

paragraphs 1 - 50 hereinabove with the same force and effect as if fully set out in

specific detail hereinbelow.

      52.    The Defendant has denied the Plaintiff and the children it serves equal

protection under the law by denying reasonable and appropriate accommodations

and modifications to its zoning ordinance that restricts residences to single families.



                                          15
       Case 2:20-cv-00060-GMB Document 1 Filed 01/13/20 Page 16 of 18




      53.    The Defendant has intentionally, and with malicious, callous, and

willful disregard engaged in discriminatory actions against the Plaintiff in violation

of the 14th Amendment to the U.S. Constitution.

         X. PRAYER FOR RELIEF UNDER THE 14TH AMENDMENT.

       (A)      Enter a declaratory judgment that the Defendant’s actions are

                in violation of the 14th Amendment to the U.S. Constitution,

                including a declaration that the Plaintiff is not subject to the

                “single family” zoning ordinance.

       (B)      Enter a preliminary and permanent injunction enjoining the

                Defendant from denying the Plaintiff its rights under the 14th

                Amendment to the U.S. Constitution, including enjoining the

                Defendant from taking any action to enforce the “single-

                family” zoning ordinance.

       (C)      Grant a preliminary and permanent injunction enjoining the

                Defendant from interfering in any discriminatory manner in

                the operation of the home or transport to or from the Pup Run

                Home.

       (D)      Issue a temporary and permanent injunction enjoining the

                Defendant, its personnel, or anyone it should so direct from

                coercing, intimidating, threatening, or in any manner



                                         16
       Case 2:20-cv-00060-GMB Document 1 Filed 01/13/20 Page 17 of 18




                interfering with persons in the exercise of or enjoyment of, or

                on account of their having exercised of any right granted or

                protected by the 14th Amendment.

       (E)      Direct the Defendant to amend its zoning code to create a

                process for requesting reasonable accommodations or

                modifications from the zoning code on the basis of disability.

                Further direct the Defendant that it shall not impose any fees

                or costs for requesting a reasonable accommodation or

                modification, or otherwise retaliate against any qualified

                person, or anyone who acts on behalf of any qualified person.

       (F)      Grant the Plaintiff its actual and punitive damages, including

                the cost of bringing this action.

       (G)      Grant all other such relief as may be required by law or

                equity.

      RESPECTFULLY SUBMITTED this the 13th day of January 2020.

                                                   /s/James D. Sears
                                               JAMES D. SEARS [SEARJ1750]
Attorney for the Plaintiff
5809 Feldspar Way
Hoover AL 35244
(205) 588-0755
jdsears@searslaw.net




                                          17
      Case 2:20-cv-00060-GMB Document 1 Filed 01/13/20 Page 18 of 18




THE DEFENDANT WILL BE SERVED BY PERSONAL SERVICE:

City of Helena, Alabama
c/o Mark R. Hall, Mayor
816 Hwy 52 W
Helena AL 35080




                                    18
